Citation Nr: 1434530	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for polyneuropathy, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Benjamin Walters, ESQ




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of whether new and material evidence have been received to reopen the service connection claims for hypertension and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in August 2008 denied the Veteran's service connection claim for polyneuropathy and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the August 2008 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for polyneuropathy.

3.  The evidence is at least in equipoise with respect to whether the Veteran's current generalized sensorimotor polyneuropathy is caused by or related to his service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.  
CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied entitlement to service connection for polyneuropathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the August 2008 rating decision is new and material and the claim of entitlement to service connection for polyneuropathy is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2013).

3.  Generalized sensorimotor polyneuropathy was caused by the Veteran's service-connected PTSD with alcohol dependence.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board has granted the Veteran's request to reopen the claim, as well as, the underlying claim of entitlement to service connection for polyneuropathy.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran filed a service connection claim for polyneuropathy in November 2007.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A rating decision dated in August 2008 denied the Veteran's claim of entitlement to service connection for generalized polyneuropathy on the basis that polyneuropathy neither occurred in nor was caused by service and it is not a presumptive disease listed in 38 CFR 3 309(a) associated with Agent Orange exposure.  The relevant evidence of record at the time of the August 2008 rating decision consisted of service treatment records, VA treatment records and lay statements by the Veteran.  The Veteran did not disagree with the rating decision within one year of the rating decision as required by VA regulations.  Therefore, the August 2008 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a new claim for entitlement to service connection for polyneuropathy in August 2009.  The relevant evidence of record received since the August 2008 rating decision includes VA treatment records, a letter from the Veteran's VA physician, a VA examination report dated in March 2014 and lay statements from the Veteran.  The evidence received since the August 2008 rating decision is new in that it was not of record at the time of the decision.  A July 2012 VA treatment record and a letter from the Veteran's VA physician dated in July 2012 provide the opinion that the Veteran's generalized sensorineural polyneuropathy is related the Veteran's history of alcohol use.  The Veteran is currently service-connected for PTSD with alcohol dependence.  This medical opinion is neither cumulative nor redundant of the evidence of record in August 2008 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for polyneuropathy is reopened.

Furthermore, the Board finds that the VA medical opinions dated in July 2012 are probative as to the issue of whether the Veteran's generalized sensorineural polyneuropathy is related to the Veteran's service-connected alcohol use.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the issue of whether the Veteran's generalized sensorimotor polyneuropathy is caused by his service-connected PTSD with alcohol use.  Accordingly, the Board finds that entitlement to service connection for generalized sensorimotor polyneuropathy is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for polyneuropathy is reopened.

Entitlement to service connection for generalized sensorimotor polyneuropathy is granted. 


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the claims to reopen entitlement to service connection for hypertension and gout.  

The claims file contains an SSA disability determination dated in October 2009 that shows the Veteran is in receipt of SSA disability benefits for gout, generalized polyneuropathy and hypertension.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) ; 38 C.F.R. § 3.159(c)(2).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain any outstanding SSA determination(s) and associated medical records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records from the VAMC in Augusta, Georgia.  All efforts should be documented and appropriate procedures followed. 

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the remaining claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


